Citation Nr: 1010872	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-09 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a dental condition as secondary to 
the use of Dilantin, taken for the service-connected seizure 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from September 1973 to April 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  A claim of service connection for a dental condition 
secondary to the use of Dilantin was denied in May 1997.  The 
decision was not appealed.  

2.  Evidence presented since the decision does not raise a 
reasonable possibility of substantiating the claim of service 
connection for the dental condition.


CONCLUSIONS OF LAW

1.  The May 1997 RO decision denying a claim of service 
connection for a dental condition secondary to the use of 
Dilantin is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1996).  

2.  New and material evidence sufficient to reopen the claim 
for service connection for a dental condition secondary to 
the use of Dilantin has not been presented.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2007.  The RO also obtained service 
treatment records, assisted the appellant in obtaining 
evidence, and afforded the appellant the opportunity to give 
testimony before the Board.  The Board notes that the 
evidence indicates that the Veteran is receiving Social 
Security Administration (SSA) disability benefits and 
acknowledges that it is unclear whether all available SSA 
records have been associated with the claims file.  No 
prejudice results from the potential absence of any records, 
however, as the Veteran has not alleged that the records are 
relevant, the evidence already associated with the file 
suggests that the Veteran is in receipt of SSA benefits for a 
condition unrelated to the matter at hand, and any additional 
information the records could provide appears unnecessary as 
the record already contains copious treatment records from VA 
medical facilities.  See Golz v. Shinseki, No. 2009-7039 
(Fed. Cir. Jan. 4, 2010).  Based on the foregoing, any error 
in not obtaining SSA records is harmless.  Thus, the Board 
finds the matter ready for adjudication.  

New and Material Evidence

A claim of service connection for a dental condition 
secondary to the prescription of Dilantin was denied in a May 
1997 rating decision.  That decision was not appealed; it is 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In that 
decision, the RO considered entitlement to compensation under 
38 U.S.C.A. § 1151, but denied the claim because there was no 
evidence of a relationship between the Veteran's Dilantin use 
and his claimed dental condition.  In a May 1997 rating 
decision, the RO awarded compensation under 38 U.S.C.A. 
§ 1151 for a seizure disorder; a claim that had also been 
denied in the May 1997 rating decision.  The theory of 
entitlement advanced by the Veteran in 1997 is the same 
argued now: that he has a dental condition secondary to the 
prescription of Dilantin.  Thus, the claim can only be 
reopened if new and material evidence is submitted.  Cf. 
Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008); 38 U.S.C.A. 
§5108; 38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Service connection for a dental condition secondary to the 
use of Dilantin was previously denied because the evidence 
did not indicate that the Veteran's dental condition was the 
result of his use of Dilantin.  Evidence considered at the 
time of the prior decision included the Veteran's history of 
taking Dilantin from 1983 to 1987, dental records which 
showed that the Veteran had loss of teeth, bleeding gums, and 
caries, a dental treatment plan record with a notation that 
"anticipated damage repair due to 4 years of Dilantin 
medicine for seizure control," and a VA examiner's finding 
that, based on consultation with a periodontist, there were 
no apparent dental residuals from the use of Dilantin.  

In conjunction with the application to reopen, the Veteran 
has submitted statements in which he contends his dental 
condition is due to the use of Dilantin.  This history was 
considered in the previous decision, however; thus, it is not 
"new" evidence.  Furthermore, even this evidence were 
"new", it is not material since the Veteran, as a layperson 
is not competent to make such an assertion as he has no 
specialized knowledge in the dental or pharmaceutical fields.  
See 38 C.F.R. § 3.159(a)(2).  

VA medical records reflecting dental treatment were also 
obtained in conjunction with the application to reopen.  
Although this evidence is "new," in that it was not 
previously seen, it is not material because it fails to cure 
the defect presented by the previous decision, namely the 
lack of competent evidence that the Veteran's use of Dilantin 
caused a dental problem.  The Board notes that the record 
includes a December 2002 VA medical professional's notation 
that the Veteran was missing teeth and that he "was told 
that [the Veteran] had some reaction from Dilantin, which is 
sometimes seen, but of course it is an unpredictable side 
effect of the Dilantin."  This notation is not a medical 
finding that the Dilantin caused the Veteran's missing teeth, 
however; rather, it is merely a restatement of what he had 
been told, presumably by the Veteran.  As noted above, the 
Veteran is not competent to link his use of Dilantin to his 
loss of teeth, and the mere recitation of his history by the 
medical professional does not render that history competent 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1996).  Cf. 38 
C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 
(1994).  Moreover, even if the notation were interpreted as a 
medical finding of a relationship between the use of Dilantin 
and the loss of teeth, the finding would not be probative or 
material as it is based on the Veteran's uncorroborated (and 
contradicted) history of having a reaction to the Dilantin.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. 
Nicholson, 19 Vet. App. 427 (2006) (the Board may reject a 
medical opinion if the Board finds that other facts present 
in the record contradict the facts provided by the Veteran 
that formed the basis for the opinion).  


In this case, the newly obtained evidence does not suggest a 
connection between the Veteran's dental condition and his 
history of use of Dilantin.  Thus, the Board finds that new 
and material evidence has not been submitted, and the request 
to reopen is denied.



ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a dental condition as 
secondary to the use of medication taken for the service-
connected seizure disorder.  The request to reopen is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


